
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 313
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 14, 2011
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To amend the Controlled Substances Act to
		  clarify that persons who enter into a conspiracy within the United States to
		  possess or traffic illegal controlled substances outside the United States, or
		  engage in conduct within the United States to aid or abet drug trafficking
		  outside the United States, may be criminally prosecuted in the United States,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Drug Trafficking Safe Harbor
			 Elimination Act of 2011.
		2.Amendments to the Controlled Substances Act
			 to clarify conspiracies conducted within the United States may be criminally
			 prosecuted in the United StatesSection 406 of the Controlled Substances Act
			 (21 U.S.C. 846) is amended by—
			(1)inserting (a) before
			 Any; and
			(2)inserting at the end the following:
				
					(b)Whoever, within the United States,
				conspires with one or more persons, or aids or abets one or more persons,
				regardless of where such other persons are located, to engage in conduct at any
				place outside the United States that would constitute a violation of this
				title, other than a violation of section 404(a), if committed within the United
				States, shall be subject to the same penalties that would apply to
				such conduct if it were to occur within the United
				States.
					.
			
	
		
			Passed the House of
			 Representatives December 13, 2011.
			Karen L. Haas,
			Clerk
		
	
